Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 05/31/2022. Claims 1-7, 9-17 and 19-22 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 9-13, filed 05/31/2022, with respect to rejection(s) under section 103 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-7, 9-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken individually or in combination, fails to teach the claimed invention such as advanced in applicant’s arguments.
U.S. Pub. No. 2014/0321298 (“Chow”) discloses the collection and analysis of diagnostic information from a WAN and a LAN to diagnose a fault in WAN and/or LAN, and generating and transmitting instructions to remedy the fault. However, Chow fails to teach generating, by a computing device analytics data using network parameters of an access network and subscriber network parameters received from a first connected device via an access network system; generating, by the computing device, a classification of a network issue in the subscriber network by providing the analytics data and service package information of the first connected device as input to an issue detection model; and determining, by the computing device, a plurality of solutions to the network issue using the classification and the subscriber network parameters, the plurality of solutions comprising at least one manual solution and at least one automatic solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2454



/Julian Chang/Examiner, Art Unit 2454                                                                                                                                                                                                        
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454